Citation Nr: 1455567	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1977.  The Veteran died in August 2010.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified via video conference in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's death from lung cancer was the result of his exposure to herbicides while serving as an aircraft maintenance specialist and airplane mechanic at the Royal Thai Air Force Base (RTAFB) in Ubon, Thailand during the Vietnam Era.  The available service department records reveal that the Veteran was assigned to RTAFB in Ubon, Thailand.  The Board notes that lung cancer is specifically identified as a respiratory cancer associated with exposures to herbicides.  38 C.F.R. § 3.309(e).  In view of the circumstances of this case, the Board finds that further development is necessary to adjudicate the appellant's claim.  First, the Board notes that although the RO conducted a Personnel Information Exchange System (PIES) request for the Veteran's service dates, the response received was that the National Personnel Records Center (NPRC) was unable to determine whether or not the Veteran served in Vietnam.  The NPRC response does not address the necessary information to develop the appellant's claim, since she is contending that the Veteran was exposed to herbicides while serving in Thailand.

Indeed, the appellant's case must be submitted to the Joint Service Records and Research Center (JSRRC).  The Revised VBA Adjudication Manual, M21-1MR, provides certain development procedures for claims for herbicide exposure in Thailand, for those serving at certain RTAFBs including Ubon.  See M21-1MR.IV.ii.2.c.10.q.  The M21-1MR provides that herbicide exposure will be conceded on a direct/facts-found basis where the Veteran served at an applicable RTAFB as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence.  Where exposure cannot be conceded on a direct/facts-found basis, information regarding the Veteran's herbicide must be referred to the JSRRC for verification.  The Veteran is not shown to have served as a security policeman, patrol dog handler, or military police.  However, the appellant does allege that the Veteran served near the perimeter of Ubon RTAFB through his duties as aircraft maintenance specialist.  The Board notes that following certification of the appellant's claim to the Board, she provided detailed allegations regarding the Veteran's herbicide exposure while assigned to Ubon RTAFB.  Therefore, the Board finds that this information must be referred to the JSRRC to determine whether the Veteran's duties placed him near or on the perimeters of that base.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's dates of service at Ubon RTAFB and contact the JSRRC to request verification of the claimed herbicide exposure in Thailand based on the dates of service there.

The RO and JSRRC's attention is called to the Appellant's June 2013 hearing testimony and "Supporting Information to Substantiate a Petition to the United States Veterans Administration (VA)."

All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record, along with a description of the extent of the verification conducted.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



